DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 34-36 directed to an invention non-elected without traverse.  Accordingly, claims 34-36 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 4/20/2022.
The application has been amended as follows: 
Claim 31, lines 3-4 have been amended as follows (bolded for emphasis): 	an extended position relative to the housing and a retracted position relative to the housing, wherein the administration

Claim 33, line 2 has been amended as follows (bolded for emphasis):
comprising a medicament cartridge configured to be arranged in the cartridge 

Claim 37, line 5 has been amended as follows (bolded for emphasis):
prevent a [[the]] medicament cartridge from moving proximally until the cartridge blocking

Claim 37, lines 15-17 have been amended as follows (bolded for emphasis):
wherein when the delivery member cover is moved axially in a [[the]] distal direction relative to the cartridge holder, the rotator moves to release [[unlock]] the plunger rod such that the plunger rod moves in a [[the]]proximal direction inside the cartridge holder to move the medicament cartridge
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Remove the left 11a in Fig. 5a due to there being two 11a’s pointing to two different things in Fig. 5a.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 17-33 and 37 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the closest prior art of record is US Publication 2017/0106146 A1 to Folk et al. In particular, Folk discloses an administration assembly for a medicament delivery device provided with an elongated tubular delivery member cover, a cartridge holder, a needle assembly, and administration mechanism. However, Folk fails to teach, disclose or render obvious "a cartridge blocking protrusion…directed radially inward, where the cartridge blocking protrusion prevents a medicament cartridge from moving proximally until being subjected to a proximally directed force which causes the flexible arm to flex radially outward" in addition to other limitations.
Regarding claim 30, the closest prior art of record is US Publication 2017/0106146 A1 to Folk et al. In particular, Folk discloses a medicament delivery device provided with a housing an administration assembly having with an elongated tubular delivery member cover, a cartridge holder, a needle assembly, and administration mechanism. However, Folk fails to teach, disclose or render obvious "a cartridge blocking protrusion…directed radially inward, where the cartridge blocking protrusion prevents a medicament cartridge from moving proximally until being subjected to a proximally directed force which causes the flexible arm to flex radially outward" in addition to other limitations.
Regarding claim 37, the closest prior art of record is US Publication 2017/0106146 A1 to Folk et al. In particular, Folk discloses an administration assembly for a medicament delivery device provided with an elongated tubular delivery member cover, a cartridge holder, a needle assembly, and a plunger rod. However, Folk fails to teach, disclose or render obvious "a cartridge blocking protrusion that projects radially inward to prevent the medicament cartridge from moving proximally until the cartridge blocking protrusion is subjected to a proximally directed force which causes the cartridge blocking protrusion to flex radially outward unblocking proximal movement of the medicament cartridge" or “a rotator configured to axially lock the plunger rod” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783